Case 2:17-cr-20631-SJM-APP ECF No. 113 filed 10/02/20         PageID.442   Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:17-cr-20631-2
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 SAMMY BAEZ,

             Defendant.
                                      /

                 OPINION AND ORDER DENYING
        DEFENDANT'S SECOND MOTION FOR COMPASSIONATE
       RELEASE DUE TO DANGER FROM THE CORONAVIRUS [110]

      Defendant Sammy Baez recently filed a second motion for reduction in

sentence under the First Step Act's compassionate release provision, 18 U.S.C.

§ 3582(c)(1)(A). ECF 110. But, just as in his first motion, Defendant has not met the

administrative exhaustion requirement that is necessary to be eligible for

compassionate release. The Court will therefore deny the motion.1

      The compassionate relief provision of the First Step Act permits the Court to

modify Defendant's sentence only if: (1) he exhausts all administrative remedies, or

(2) he requests that the Bureau of Prisons ("BOP") bring a motion on his behalf and

30 days lapsed after his request. 18 U.S.C. § 3582(c)(1)(A). Here, Defendant asked to

be released because of the COVID-19 pandemic and the potential harm he faces while



1Defendant attached medical records to the motion that appear to be written in the
Spanish language. ECF 110-1. Should Defendant make other filings, the Court will
only consider records written in a foreign language that have been translated to
English.


                                          1
Case 2:17-cr-20631-SJM-APP ECF No. 113 filed 10/02/20          PageID.443    Page 2 of 3




incarcerated. ECF 110. And although Defendant did submit an administrative

request for release to the BOP, ECF 112-3, he did not request release due to the

COVID-19 pandemic. Id. Instead, he asked his warden to release him to help care for

his mother and daughter. Id. at 438. And when "the factual basis in the

administrative request and the motion before the [C]ourt are different, a defendant

does not satisfy the exhaustion requirement because he does not give the BOP an

opportunity to act on the request before Defendant brings his request to the Courts."

United States v. Junior Asmar, No. 18-cr-20668, ECF 70, PgID 966–67 (E.D. Mich.

June 5, 2020) (citing United States v. Mogavero, No. 15-00074, 2020 WL 1853754, at

*2 (D. Nev. Apr. 13, 2020)); see also United States v. Valenta, No. 15-161, 2020 WL

1689786, at *1 (W.D. Pa. Apr. 7, 2020) ("To properly exhaust administrative remedies,

therefore, the administrative complaint must raise the same claims asserted in the

federal court filing."). Defendant therefore did not adequately exhaust his

administrative remedies because he did not give the BOP an opportunity to review

his request for release based on the COVID-19 pandemic.

      Additionally, the exhaustion requirement is a "mandatory condition," and

Defendant must "'fully exhaust[] all administrative rights to appeal' with the prison

or wait 30 days after his first request to the prison." United States v. Alam, 960 F.3d

831, 833–34 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)) (alteration in original).

The Court will therefore deny the motion because Defendant did not adequately

exhaust his administrative remedies or wait thirty days after filing a request for his




                                           2
Case 2:17-cr-20631-SJM-APP ECF No. 113 filed 10/02/20      PageID.444   Page 3 of 3




release with the BOP before filing the present motion. Defendant may refile his

request once he has exhausted his claim.

      WHEREFORE, it is hereby ORDERED that Defendant's second motion for

compassionate release due to danger from the coronavirus [110] is DENIED

WITHOUT PREJUDICE.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: October 2, 2020



I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 2, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                           3
